Citation Nr: 0916362	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for 
epidermophytosis of the feet.

2.  Entitlement to a compensable evaluation for residuals of 
cellulitis of the left knee.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left foot and ankle 
disability.

5.  Entitlement to service connection for bilateral hand 
disability.

6.  Entitlement to service connection for neuropathy of 
bilateral legs.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability, including scars.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Paget's disease.  

REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part granted service connection for 
bilateral hearing loss (10 percent); continued the 0 percent 
evaluations for epidermophytosis of the feet and residuals of 
cellulitis left knee; and denied service connection for 
tinnitus, left foot and ankle condition, bilateral hand 
condition, neuropathy bilateral legs, left leg condition 
including scars, and Paget's disease.  

In September 2006, the Veteran submitted a notice of 
disagreement with the above-referenced issues, except for 
bilateral hearing loss.  A Statement of the Case (SOC) was 
furnished in February 2007 and the Veteran perfected this 
appeal.  

In March 2007, the Veteran submitted a notice of disagreement 
with the evaluation assigned for bilateral hearing loss.  A 
SOC was furnished in August 2007 and at that time, the 
evaluation was increased to 40 percent.  The Veteran did not 
perfect an appeal of this issue.  

In the March 2007 Form 9, the Veteran requested a travel 
board hearing.  A report of contact with the Veteran's 
representative dated in November 2007 indicates that the 
Veteran no longer wants a travel board hearing.  Thus, the 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.902(e) (2008).  

By letter dated December 3, 2007, the RO advised the Veteran 
that his appeal was being certified to the Board and that he 
had 90 days to send the Board additional evidence concerning 
his appeal.  

In April 2008, the Board received a statement that the 
Veteran wanted to reopen a claim for increase on his service-
connected skin condition.  The Board notes that these issues 
are currently on appeal.

On May 28, 2008, July 8, 2008, and January 13, 2009, the 
Board received additional evidence.  This evidence was not 
received in the 90 day period following notice of 
certification and absent good cause, the Board will not 
accept such evidence.  See 38 C.F.R. § 20.1304 (2008).  On 
review, the Board notes that various statements and medical 
evidence submitted were previously of record.  To the extent 
the additional evidence post-dates certification and was not 
available prior to the expiration of the 90 day period, the 
Board finds good cause for the delayed submission and will 
accept the additional evidence.  

Notwithstanding, there is no indication that the Veteran 
waived RO jurisdiction of the additional evidence and 
therefore, the Board must consider whether the case must be 
returned to the RO for initial consideration and issuance of 
a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. 
§§ 19.37, 20.1304 (2008).  

Evidence received May 28, 2008 includes a private medical 
statement, the Veteran's statements, and information 
regarding Triamcinolone ointment.  The April 2008 statement 
from Dr. R.L. indicates the Veteran has pruritic red patches 
involving over 80 percent of his body surface area and he has 
been diagnosed with chronic atopic eczema.  The issue 
currently on appeal is entitlement to a compensable 
evaluation for epidermophytosis (a fungal infection) of the 
bilateral feet.  The newly received medical evidence and the 
Veteran's statements relate to the condition of eczema and 
are not relevant to the appeal issue.  The Board observes 
that in August 2007, the RO denied service connection for 
eczema; this issue is not currently before the Board for 
consideration.  

On July 8, 2008, the Board received copies of treatment 
records for eczema from the VA medical center (VAMC) Omaha 
for the period from February to May 2006.  VAMC records for 
this period were previously of record.  Statements from the 
Veteran regarding his eczema and dermatology treatment were 
also received  

Evidence received January 13, 2009 includes Veteran's 
statements, request to file a claim for Paget's disease, VAMC 
records, and an August 1947 private medical statement.  
Argument presented in the Veteran's statements relating to 
the claims currently on appeal essentially duplicates that 
previously of record.  With regard to the request to file a 
claim for service connection for Paget's disease, the Board 
notes that this issue is currently on appeal.  VAMC records 
include a November 2008 psychiatry consult.  This evidence is 
not relevant to the issues currently on appeal.  The August 
1947 medical statement is a copy of evidence previously of 
record.

The Board has considered the evidence submitted following 
certification and finds that a remand solely to have the RO 
furnish a SSOC would serve no useful purpose and is not 
required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The issues of service connection for a left leg disability, 
including scars; and whether new and material evidence has 
been submitted to reopen a claim of service connection for 
Paget's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Medical evidence does not show current epidermophytosis 
of the bilateral feet and/or cellulitis of the left knee that 
is at least 5 percent but less than 20 percent of the entire 
body or exposed areas affected; and the Veteran does not use 
intermittent systemic therapy to treat these conditions.

2.  Resolving reasonable doubt in the Veteran's favor, his 
tinnitus is related to in-service noise exposure.  

3.  The preponderance of the evidence is against a finding 
that the Veteran currently has a left foot and ankle 
disability that is related to active military service.  

4.  Evidence of record does not show a current diagnosis of 
neuropathy of the bilateral legs.  

5.  The preponderance of the evidence is against a finding 
that the Veteran currently has a bilateral hand disability 
that is related to active military service; and there is no 
evidence of bilateral hand arthritis manifest to a 
compensable degree within one year following discharge from 
service.  

6.  Rating decision dated in February 1947 denied service 
connection for shortening of the left leg, residuals of old 
osteomyelitis.  This decision was most recently confirmed in 
October 1950.  

7.  Evidence added to the record since the October 1950 
rating decision includes a September 2007 VA medical 
statement suggesting the Veteran's pre-existing left leg 
disability was aggravated during active service.  This 
evidence is new and relates to an unestablished fact 
necessary to substantiate the claim.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
epidermophytosis of the bilateral feet are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7820 (2008).  

2.  The criteria for a compensable evaluation for residuals 
of cellulitis of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7820 (2008).  

3.  Tinnitus was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  Service connection for a left foot and ankle disability 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

5.  Service connection for neuropathy of the bilateral legs 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

6.  Service connection for a bilateral hand disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  The October 1950 confirmed rating decision is final.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III, Department of Veterans Affairs Regulation 1008. 

8.  Evidence submitted since the October 1950 confirmed 
rating decision is new and material and the claim for service 
connection for a left leg disability, including scars, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The United States Supreme Court, however, recently held that 
the Federal Circuit's harmless-error framework conflicts with 
the requirement that the Veterans Court take "due account of 
the rule of prejudicial error."  Shinseki v. Sanders, 566 
U.S. ___ (2009).  The Federal Circuit's judgment in Sanders 
was reversed.  

        i. Claims for increase

In this case, the appeal was transferred to the Board prior 
to the decision in Vazquez-Flores and as such, the notice 
does not take the form prescribed in that case.  

Under the circumstances of this case, however, the Board 
finds that the Veteran was not prejudiced by the absence of 
this letter and that any errors or deficiencies regarding 
notice are considered harmless.  By letters dated in March 
and May 2006, the RO notified the Veteran of the evidence 
necessary to substantiate his claims for increase.  
Specifically, that he may submit evidence showing that his 
service-connected disabilities had gotten worse.  He was 
advised that he may submit medical evidence or statements 
from other individuals who were able to describe the manner 
in which his disability has worsened.  The Veteran was 
advised of the information and evidence that VA would obtain 
and of the information and evidence he was responsible for 
obtaining.  He was asked to provide any evidence in his 
possession that he believed might support his claim.  These 
letters also provided information regarding how VA assigns 
disability ratings and effective dates.  The Veteran was 
advised of the relevant regulations, to include the 
applicable rating criteria in the February 2007 SOC.  The 
claim was readjudicated by SSOC dated in November 2007.  On 
review, the Veteran has had ample opportunity to meaningfully 
participate in the adjudicative claims process.  
Specifically, he has had an opportunity to describe how his 
disability affects his daily life on VA examination and he 
has provided various statements in support of his claim.  
Based on the notice provided, a reasonable person would have 
known how to substantiate the claim for a higher rating.  The 
Board observes that the Veteran is represented by private 
counsel.  

        ii. Claims for service connection

In light of the favorable decision to grant service 
connection for tinnitus, any error in the timing or content 
of VCAA notice or assistance with regard to this issue is 
considered moot.  

Regarding the claims for service connection decided herein, 
the Board notes that prior to the rating decision, the RO 
sent letters dated in March and May 2006 that advised the 
Veteran of the information and evidence necessary to 
substantiate his claims for service connection for left foot 
and ankle disability, neuropathy of the legs, and bilateral 
hand disability.  The Veteran was notified of the information 
and evidence VA would provide and of the information and 
evidence he was responsible for providing.  He was asked to 
submit any evidence in his possession pertaining to his 
claims.  The letter also provided information regarding how 
VA assigns disability ratings and effective dates.  

        iii. Claims to reopen

On review, the Veteran's claim for service connection for a 
left leg condition was previously denied.  The RO did not 
consider the claim on a new and material basis and did not 
send notice complying with Kent, supra.  In light of the 
favorable decision to reopen this claim, however, the Veteran 
is not prejudiced by any notice errors.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Duty to assist

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

By letter dated in March 2006, the Veteran was advised that 
his records might have been destroyed in the 1973 fire.  The 
RO requested service treatment records and response received 
in June 2006 indicates this was a fire related case.  A 
formal finding of unavailability was completed in June 2006.  
On review, however, it appears that service treatment records 
were received in January 1947 and are contained in the claims 
file.  In connection with a claim not currently on appeal, 
the RO requested personnel records regarding asbestos 
exposure.  Response received in June 2007 indicates personnel 
records are fire-related and a formal finding of 
unavailability was completed in July 2007.  By letter dated 
in July 2007, the Veteran was given the opportunity to submit 
copies of any personnel records.  

The claims file contains VAMC and various private medical 
records.  Records were requested from Dr. A.S. in March 2007, 
but response received indicates that no records were found.  
The Veteran was provided VA audiology and skin examinations 
in May 2006.  The Board acknowledges that the Veteran was not 
provided examinations for his claimed left foot and ankle, 
neuropathy of the bilateral legs, and bilateral hand 
disability.  On review, service treatment records do not show 
treatment for the claimed disabilities and the record does 
not contain evidence suggesting current left foot and ankle 
disability or bilateral hand disability is related to 
military service.  There is also no evidence of a current 
diagnosis of lower extremity neuropathy.  As such, the Board 
finds that the requirements for a VA examination are not met.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As will be explained below, the issue of service connection 
for a left leg disability is being remanded for a medical 
opinion.  The Board does not find it necessary to defer the 
issue of service connection for a left foot and ankle 
disability because the record does not contain any evidence 
suggesting a relationship between left leg disability and the 
claimed left foot/ankle disability and these issues are not 
considered intertwined.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Claims for increase

The Veteran was originally granted service connection for 
epidermophytosis of the bilateral feet and cellulitis of the 
left knee in August 1947 and was assigned 0 percent 
evaluations.  In March 2006, the Veteran submitted his 
current claim for increase.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

Pursuant to the rating schedule, infections of the skin not 
listed elsewhere (including bacterial and fungal infections) 
are rated as disfigurement of the head, face, or neck; scars; 
or dermatitis depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7820 (2008).  The RO 
evaluated the Veteran's epidermophytosis and cellulitis 
pursuant to Diagnostic Code 7806 and the Board agrees that 
this is appropriate.  Under this provision, disability is 
evaluated as follows: less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period (0 percent); at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period (10 percent); 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period (30 percent); and more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period (60 percent).  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008). 

On review, the predominant disability associated with the 
service-connected skin conditions does not involve 
disfigurement of the head, face, or neck, or scarring and the 
Board finds that Diagnostic Codes 7800 to 7805 are not for 
application.  

The Veteran underwent a VA skin examination in May 2006.  The 
claims file was reviewed and the examiner noted that 
information dating back to the 1940's indicates that the 
Veteran had suffered from a fungal infection to the feet for 
which he is service-connected.  At present, the Veteran 
denied any specific problems with the feet consistent with 
tinea pedis.  He reported that over the years he has treated 
episodes of athlete's foot.  The examiner noted that there 
was no mention in the recent dermatology clinic visit of any 
mycosis or fungal infection of the feet and there was no 
evidence in the current active medication list of any anti-
fungal treatments.  The examiner further noted that the 
condition the Veteran was currently presenting with did not 
appear consistent with his current service-connected skin 
conditions.  Regarding the left knee cellulitis, the examiner 
noted he was unable to fully ascertain current residuals of 
any service-connected cellulitis.  The Veteran was currently 
using ointment to the lower extremities for eczema, but there 
was no current treatment to the skin of the left knee or feet 
bilaterally.  

On physical examination, there appeared to be no current 
symptomatology of burning, itching, cracking, scaling, or 
flaking of the skin to the feet and there appeared to be no 
recurrent cellulitis or other notable residuals of cellulitis 
to the skin of the left knee as a result of the service-
connected condition.  The lesions noted were described as 
eczema and did not appear to represent service-connected skin 
conditions.  The examiner described the percent of exposed 
areas and total body area affected as less than 5 percent.  
Diagnosis was eczema of the lower legs bilaterally, without 
current evidence at present of service connected residuals of 
cellulitis to the left knee or epidermophytosis of the feet 
bilaterally.  The examiner noted there was no effect on daily 
activities.  

On review, the evidence does not show that the Veteran 
currently has epidermophytosis of the feet or residuals of 
left knee cellulitis that covers at least 5 percent but less 
than 20 percent of the entire body or exposed areas affected.  
There is also no evidence that the Veteran takes systemic 
therapy for these conditions.  On the contrary, the evidence 
suggests that the Veteran no longer has these conditions.  
The Board notes, however, that service connection has been in 
effect for these conditions since 1947 and is protected.  See 
38 C.F.R. § 3.957 (2008).  

The Board acknowledges the April 2008 private dermatology 
statement regarding percentage of the body affected.  As 
discussed in the introduction, however, this pertains to the 
nonservice-connected condition of eczema and is not for 
consideration with regard to the appeal issues.

At no time during the appeal period has the Veteran's 
service-connected skin disabilities warranted compensable 
evaluations and staged ratings are not for application.  See 
Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran is not frequently hospitalized for 
his service-connected skin disabilities and objective 
evidence does not show that they have a marked interference 
with employment beyond that contemplated by the rating 
schedule.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Claims for service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	i. Tinnitus

In March 2006, the Veteran submitted a claim for service 
connection for tinnitus.  At that time, he submitted a 
questionnaire indicating that he has tinnitus (ringing in the 
head) in both ears that started during military service.  He 
reported that the tinnitus was constant and that he thinks it 
was caused by exposure to loud noise, described as light 
weapons.  

The Veteran underwent VA examination in May 2006.  It was 
noted that tinnitus was not present.  

Statement from a private audiologist (T.M.) dated in August 
2006 indicates the Veteran reported experiencing tinnitus, 
bilaterally, described as "buzzing."  He reported a history 
of noise exposure in which he did not wear hearing 
protection.  It was noted that the nature of tinnitus was 
reviewed and compensatory strategies were recommended.

In his September 2006 notice of disagreement, the Veteran 
indicated that at no time before, during, or after the 
examination did he ever indicate that tinnitus was not 
present.  

Statement from a VA nurse practitioner (I.P.) dated in 
September 2007 indicates that she reviewed the Veteran's past 
medical records and he suffered bilateral hearing loss and 
tinnitus, which were conditions deemed to have been a direct 
cause of the military acoustic trauma.

With regard to noise exposure, the Board observes that the 
Veteran is currently service-connected for bilateral hearing 
loss based on reports of in-service noise exposure related to 
the rifle range and basic training.  As such, the Board will 
concede in-service acoustic trauma.  

In considering the merits of this claim, the Board observes 
that the Veteran is competent to report ringing or buzzing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The Board acknowledges that 
there appears to be some inconsistencies regarding whether or 
not the Veteran currently has tinnitus.  That is, he 
reportedly denied having tinnitus on VA examination.  
However, the Veteran states that he did not deny tinnitus at 
that time and a review of the evidence indicates that the 
Veteran has reported tinnitus on various occasions.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds his statements that he has ringing in the ears credible 
and given the September 2007 medical statement (which appears 
to suggest a relationship between tinnitus and in-service 
noise exposure), service connection is warranted.  See 
38 C.F.R. § 3.102 (2008).

	ii. Left foot and ankle

In March 2006, the Veteran claimed service connection for a 
left foot and ankle disability.  It is unclear the exact 
nature of the disability claimed.  The Board notes, however, 
that the Veteran is currently service-connected for 
epidermophytosis of the bilateral feet and complaints and 
findings related to such will not be discussed herein.  

Examination for enlistment in September 1942 noted multiple 
scars on the left leg.  No musculoskeletal defects were 
noted.  Discharge examination in October 1943 also noted 
multiple healed surgical scars on the left leg and knee.  
Musculoskeletal findings pertaining to the foot and ankle 
were not noted.  

The Veteran underwent examination by a private physician in 
September 1947.  It was noted that he had a bad infection of 
the muscles of the left leg in 1937 and since that time has 
had some swelling of the left ankle.  There was some edema of 
the left ankle and lower portion of the left leg.  Diagnosis 
included lymph stasis, left leg, resulting from infection and 
operation in 1937.  

On VA examination in October 1950, range of motion of the 
ankles was normal.  

The Veteran was seen in the VA rheumatology clinic in March 
2006.  He reported left Achilles tendon pain for the past 
three days.  Objectively, there was tenderness on the 
Achilles tendon on the left side.  Impression was Achilles 
tendonitis.  The examiner noted this was a somewhat new 
occurrence and they suspected it could be related to his 
fluoroquinolone use as there is an association between them.  
Subsequent note also dated in March 2006 indicates the ankle 
was swollen and extremely tender to palpation at the 
insertion of the Achilles tendon.  Assessment was left 
insertional Achilles tendonitis, most likely caused by the 
fluoroquinolone the Veteran was on.  

The Board acknowledges the September 2006 VA medical record 
which indicates it is certainly plausible that the Veteran's 
military training contributed to his present condition.  This 
statement, however, appears to refer to osteoarthritis of the 
knee and does not address left Achilles tendonitis.  On 
review, the evidence of record does not show that the Veteran 
has current disability of the left foot and ankle related to 
active military service.  Rather, evidence of record relates 
the left Achilles tendonitis to antibiotic use.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	iii. Neuropathy bilateral legs

Service treatment records do not show complaints related to 
neuropathy of the bilateral legs.

Review of VAMC records shows treatment for various 
disabilities; however, the record does not show a diagnosis 
of neuropathy of the bilateral legs.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102 (2008).  

	iv. Bilateral hand disability

In March 2006, the Veteran claimed service connection for a 
bilateral hand disability.  

Service treatment records are negative for any evidence of a 
bilateral hand disability on entrance or discharge.  

The Veteran was seen in May 2000 with complaints of severe 
pain in his left hand for one day.  There was no history of 
any trauma.  Objectively, there was swelling in the wrist 
area and movement was limited because of pain.  X-rays showed 
degenerative joint disease.  Diagnosis was arthritis, 
possible gout.  The Veteran was re-evaluated in June 2000.  
He was wearing a left wrist brace.  It was noted that x-rays 
showed a small metallic soft tissue foreign body at the base 
of the second digit.  The Veteran reported that he was 
accidently shot with a pellet gun.  

The Veteran underwent a rheumatology consult in September 
2005.  The Veteran described his joint problems beginning 
after a work related fall in 1979.  He had various joint 
complaints, including bilateral hand pain that has gone on 
for approximately the last 5 to 10 years.  X-rays of the 
hands showed (1) no convincing evidence of rheumatoid 
arthritis; (2) findings consistent with osteoarthritis 
involving the first digits bilaterally; and (3) 
calcifications within the TFCC bilaterally (most likely due 
to incidental chondrocalcinosis).  The examiner felt most of 
the symptoms were due to most likely osteoarthritis given x-
ray findings.  

The Veteran was seen in the VA rheumatology clinic in March 
2006.  Examination of the joints revealed some early 
Heberden's and Bouchard's nodes.  Particular examination of 
the third right hand digit revealed mild flexion contracture, 
but no swelling, or synovial proliferation.  Diagnosis 
included osteoarthritis.  

The Board acknowledges the September 2006 VA medical record 
which indicates it is certainly plausible that the Veteran's 
military training contributed to his present condition.  This 
statement, however, appears to refer to osteoarthritis of the 
knee and does not address osteoarthritis of the bilateral 
hands.  On review, the evidence of record does not show that 
the Veteran has a bilateral hand disability that is related 
to active military service; and there is no evidence of 
arthritis of the bilateral hands manifested to a compensable 
degree within one year following discharge from service.  

The preponderance of the evidence is against the Veteran's 
claim for service connection and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  

With regard to the claims for service connection denied 
herein, the Board acknowledges the multiple statements 
submitted by the Veteran detailing the nature of his military 
training and difficulties he experienced in service.  
However, although he has discussed at length the problems 
experienced in service, he has not articulated a continuity 
of symptomatology between those complaints and the current 
disabilities claimed herein.  Furthermore, even when a 
veteran is asserting continuity of symptomatology after 
service, there still must be medical evidence relating a 
current disability to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  As discussed above, the 
left foot and ankle complaints shown in recent medical 
records were attributed to left Achilles tendon pain 
resulting from a medication he had been prescribed.  
Furthermore, he reported during the course of treatment in 
September 2005 that his bilateral hand pain had only been 
present for approximately 5 to 10 years, and his recent 
medical records do not show any diagnosis of neuropathy of 
the legs.  The Board notes that, as a lay person, the Veteran 
is not competent to render a medical diagnosis or etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  

New and material evidence

In February 1947, the RO denied service connection for 
shortening of the left leg, residual of old osteomyelitis, 
essentially based on a finding that this condition was not 
incurred in or aggravated by wartime service.  Confirmed 
rating decisions were completed in August 1947, September 
1947, October 1947, and October 1950.  The Veteran did not 
appeal the decisions within one year following notification 
and they are final.  See 38 U.S.C. § 709 (1946); Veterans 
Regulation No. 2(a), Part II, Par. III, Department of 
Veterans Affairs Regulation 1008. 

In March 2006, the Veteran again claimed service connection 
for his left leg condition, including scars from aggravation 
of military service.  In July 2006, the RO adjudicated the 
claim as one for service connection and did not consider 
whether new and material evidence had been submitted.  

In determining that new and material evidence is necessary to 
reopen this claim, the Board has considered Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (holding that claims that are 
based upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims).  See also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Review of the record 
indicates the Veteran continues to seek service connection 
for residuals of left leg osteomyelitis and there is no 
indication that a distinctly different condition is being 
claimed, such that would necessitate a de novo review.  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence at the time of the October 1950 decision included 
service treatment records, VA records, and private medical 
records.  Service treatment records show that on examination 
for enlistment, there were multiple scars on the left leg 
posterior and anterior.  On discharge examination, the 
Veteran reported an infection of the left leg in 1937.  
Multiple healed surgical scars on the left leg and knee were 
noted.  The left leg was shorter than the right by one-half 
inch.  The examiner indicated this condition existed prior to 
service and was not aggravated by military service.  Special 
orthopedic examination dated in June 1947 included a 
diagnosis of multiple scars, secondary to multiple abscess 
and drainage incurred both in civilian life and after entry 
into service.  Medical examination dated in September 1947 
includes a diagnosis of lymph stasis left leg resulting from 
infection and operation in 1937.  The examiner opined that 
the Veteran had a very definite pre-disposing factor to 
further trouble due to his infection and operations in 1937 
and that he should never have been accepted for military 
service.  VA examination in October 1950 included a diagnosis 
of residuals of old chronic inflammatory process, left thigh 
and calf possibly an osteomyelitis, resulting in some mild 
recurrent attacks; and left leg pain secondary to chronic 
lumbosacral strain.  

Evidence submitted since the final October 1950 decision 
includes a September 2007 statement from a VA nurse 
practitioner (I.P.) indicating that she had reviewed the 
Veteran's past medical records and apparently a condition of 
cellulitis of the left lower leg, caused from a severe fungal 
infection, acquired while in the service, was treated.  She 
also reviewed photographs taken of his legs.  It was her 
medical opinion, after reviewing the medical records, that it 
was more than likely as not that his condition would 
represent a service aggravation and would not improve in the 
coming year.  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it suggests the Veteran's pre-existing left 
leg disability may have been aggravated during active 
service.  It is the Board's view that this evidence may be 
considered to bear directly and substantially upon the 
specific matter under consideration and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the Veteran's 
claim.  Accordingly, the claim for service connection for a 
left leg disability is reopened.  


ORDER

A compensable evaluation for epidermophytosis of the 
bilateral feet is denied.

A compensable evaluation for residuals of cellulitis of the 
left knee is denied.

Service connection for tinnitus is granted.

Service connection for a left foot and ankle disability is 
denied.  

Service connection for neuropathy of the bilateral legs is 
denied.  

Service connection for a bilateral hand disability is denied.

New and material evidence having been submitted, the claim 
for service connection for a left leg disability, including 
scars, is reopened.  



REMAND

Left leg disability

As the claim of entitlement to service connection for a left 
leg disability is reopened herein, the Board must consider 
the merits of the claim.  Evidence of record clearly shows a 
left leg disability present at the time of entrance on active 
duty.  The Veteran contends this disability was aggravated by 
rigorous training and he has submitted a medical statement in 
support of his claim.  However, the Board observes that VA 
treatment records dated in January 1990 show the Veteran was 
shot in a hunting accident.  X-rays showed multiple foreign 
bodies in the left leg.  Diagnosis was gunshot wound left leg 
and right thigh.  

On review, the Board finds that the requirements for a VA 
examination are met.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Paget's disease

In February 1982, the Veteran claimed service connection for 
Paget's disease.  By letter dated in March 1982, the Veteran 
was advised that his claim for service connection for Paget's 
disease was reviewed and that available records did not show 
treatment for this condition during service nor was it 
recorded at time of discharge.  The Veteran was advised that 
no further action could be taken on his claim unless he 
submitted evidence to show that the condition was incurred in 
or aggravated by his military service and that it still 
exists.  The Veteran was provided notice of his procedural 
and appellate rights.  The Veteran did not appeal this 
decision within one year following notification and it is 
final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).  

In April 2006, the Veteran requested to amend his claim to 
include service connection for Paget's disease.  The RO 
adjudicated this claim in July 2006 as one for service 
connection and did not consider whether new and material 
evidence had been submitted.  

As discussed, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008).  With regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, the Court has determined that 
additional information must be provided regarding the basis 
for the prior denial, etc.  See Kent, supra.

On review, the May 2006 VCAA letter advised the Veteran of 
the evidence necessary to substantiate a claim for direct 
service connection.  The Veteran, however, was not advised 
that his claim had been previously denied, nor was he 
notified of the evidence necessary to reopen his claim.  As 
such, a remand is required to afford the Veteran the 
appropriate notification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination for his left 
leg.  All necessary diagnostic tests and 
x-ray examinations should be completed.  
The claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner is requested to obtain a 
detailed history from the Veteran 
regarding his pre-existing left leg 
disability, any problems during military 
service, and any post-service injuries.  

Following a review of the file and 
physical examination, the examiner should 
provide an opinion as to whether the 
Veteran's pre-existing left leg disability 
(characterized as left leg shortening and 
residuals of osteomyelitis) was aggravated 
during active military service.  The 
examiner should be advised that pursuant 
to regulation, a pre-existing injury or 
disease will be considered to have been 
aggravated by military service, where 
there is an increase in disability during 
such service, unless there is a specific 
finding that the increase in disability is 
due to the natural progress of the 
disease.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Pursuant to the VCAA, provide the 
Veteran notice on his claim to reopen 
entitlement to service connection for 
Paget's disease, which complies with the 
Court's holding in Kent, supra.  
Specifically, the Veteran should be 
advised of (a) the evidence and 
information necessary to reopen the claim 
(describe what it meant by new and 
material evidence); (b) what specific 
evidence is required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior denial; and (c) general VCAA 
notice on the underlying service 
connection claim.  

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for a left leg disability, 
including scars; and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for Paget's disease.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


